Citation Nr: 0919178	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-34 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to August 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in April 2007.

Entitlement to service connection for a skin disability, 
described as solar urticaria, and a low back disability was 
granted by the RO in a September 2008 rating decision.  Those 
issues are therefore no longer in appellate status.


FINDING OF FACT

The Veteran does not currently have any diagnosed chronic eye 
disability for VA purposes, to include a corneal scar of the 
right eye.


CONCLUSION OF LAW

A chronic eye disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
4.9 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated March 2003 
and June 2007 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2003 prior to the initial unfavorable 
decision in August 2003.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the June 2007 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in September 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded VA ophthalmology examinations in 
December 2003 and September 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
subsequently reviewed by the examiner in November 2007, after 
which she added an addendum to her original examination 
findings, and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9;  See VAOPGCPREC 82-
90, 55 Fed. Reg. 45711 (1990).

The Veteran received routine eye examinations throughout 
service which consistently showed a refractive error.  More 
specifically, in October 1980, the Veteran's vision was 
correctable to 20/40 for the right eye and 20/25 for the left 
at disk and 20/20 bilaterally at near.  The macula was clear.  
The examiner diagnosed the Veteran with myopic astigmatism in 
the right eye and simple myopia in the left eye.  In October 
1984, the Veteran was diagnosed with high myopia and good 
ocular health.  The examiner noted a decrease in tear breakup 
and advised the Veteran that dry eyes may decrease contact 
lens wearing time.  Her vision was correctable to 20/25 
bilaterally.  In February 1986, the Veteran complained of a 
scratching sensation in left eye.  The irritation was without 
redness, watering, or discharge.  The examiner diagnosed the 
Veteran with possible lens damage of the left eye causing 
irritation.  

In a June 1992 report of medical history, the Veteran marked 
no when asked if she currently had or ever had eye trouble.  
In October 1993, the examiner first noted a corneal scar of 
the right eye.  In May 1994 on a report of medical history 
the Veteran reported eye trouble; however, on the attached 
form 507 the examiner stated that the eye disability 
consisted of mechanically induced keratitis 1986, caused by 
contact lenses.  When she stopped wearing contact lenses, the 
problem corrected with a full recovery and no recurrence.  In 
July 1997, the examiner noted a reddened spot on the cornea 
of the left eye due to contacts.  The Veteran also had a 
corneal scar and two infiltrates on the right eye.  In April 
1999 the Veteran had "? myopia" corrected to 20/50 and 
20/60 with prescription and 20/25 and 20/25 with contact 
lenses for the right and left eyes, respectively.  In July 
1999, the examiner noted holes/scars on the right eye.  In 
THE ISSUE

Entitlement to service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to August 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in April 2007.

Entitlement to service connection for a skin disability, 
described as solar urticaria, and a low back disability was 
granted by the RO in a September 2008 rating decision.  Those 
issues are therefore no longer in appellate status.


FINDING OF FACT

The Veteran does not currently have any diagnosed chronic eye 
disability for VA purposes, to include a corneal scar of the 
right eye.


CONCLUSION OF LAW

A chronic eye disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
4.9 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated March 2003 
and June 2007 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2003 prior to the initial unfavorable 
decision in August 2003.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the June 2007 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in September 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded VA ophthalmology examinations in 
December 2003 and September 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
subsequently reviewed by the examiner in November 2007, after 
which she added an addendum to her original examination 
findings, and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9;  See VAOPGCPREC 82-
90, 55 Fed. Reg. 45711 (1990).

The Veteran received routine eye examinations throughout 
service which consistently showed a refractive error.  More 
specifically, in October 1980, the Veteran's vision was 
correctable to 20/40 for the right eye and 20/25 for the left 
at disk and 20/20 bilaterally at near.  The macula was clear.  
The examiner diagnosed the Veteran with myopic astigmatism in 
the right eye and simple myopia in the left eye.  In October 
1984, the Veteran was diagnosed with high myopia and good 
ocular health.  The examiner noted a decrease in tear breakup 
and advised the Veteran that dry eyes may decrease contact 
lens wearing time.  Her vision was correctable to 20/25 
bilaterally.  In February 1986, the Veteran complained of a 
scratching sensation in left eye.  The irritation was without 
redness, watering, or discharge.  The examiner diagnosed the 
Veteran with possible lens damage of the left eye causing 
irritation.  

In a June 1992 report of medical history, the Veteran marked 
no when asked if she currently had or ever had eye trouble.  
In October 1993, the examiner first noted a corneal scar of 
the right eye.  In May 1994 on a report of medical history 
the Veteran reported eye trouble; however, on the attached 
form 507 the examiner stated that the eye disability 
consisted of mechanically induced keratitis 1986, caused by 
contact lenses.  When she stopped wearing contact lenses, the 
problem corrected with a full recovery and no recurrence.  In 
July 1997, the examiner noted a reddened spot on the cornea 
of the left eye due to contacts.  The Veteran also had a 
corneal scar and two infiltrates on the right eye.  In April 
1999 the Veteran had "? myopia" corrected to 20/50 and 
20/60 with prescription and 20/25 and 20/25 with contact 
lenses for the right and left eyes, respectively.  In July 
1999, the examiner noted holes/scars on the right eye.  In 
September 2001, the Veteran complained that the vision in her 
left eye looked like a scratch on a glass lens, constantly 
floating for a year.  The examiner needed to rule out a 
retinal tear. 

 In an October 2001 letter, a private optometry examiner 
stated that the Veteran complains of seeing a hair in the 
left eye for one year and has a decrease in vision.  On 
physical examination, the Veteran's corrected visual acuity 
is 20/40 in the right eye and 20/25 in the left eye.  The 
examiner diagnosed the Veteran with atrophic retinal holes of 
the left eye, peripheral myopic thinning bilaterally, and 
vitreous traction (white without pressure) bilaterally.  In 
June 2002, the Veteran's vision was correctable to 20/25 in 
the right eye and 20/20 in the left eye with a new 
prescription.

The Veteran was afforded a VA examination by an 
ophthalmologist in December 2003.  The Veteran claimed that 
she was told she had a scar in the retina of the right eye in 
1987.  She also claimed to have suffered from mild distortion 
of vision in the right eye over the years and complained of 
occasional dry eyes when wearing contact lenses.  The 
examiner diagnosed her with benign myopic retinal 
degeneration bilaterally and high myopia bilaterally.  Upon 
physical examination, the examiner found a few small atrophic 
holes in the right eye.  Both eyes showed a scleral crescent, 
which the examiner noted as very common in cases of high 
myopia.  The examiner opined that the degeneration seen on 
the exam did not adversely affect her vision.  The macula 
exam was clear bilaterally.  

Also in December 2003, the Veteran was afforded a general VA 
examination.  The examiner stated that the right eye 
examination was unremarkable; however, he deferred a 
definitive diagnosis to the ophthalmologist.  

The Veteran was afforded another VA examination in September 
2007.  The examiner then reviewed the claims folder and 
provided a complete summary of the Veteran's service 
treatment records and the examination findings in November 
2007.  The examiner found that the Veteran had high myopia 
with astigmatism, which has increased over the years.  She 
may have a small amount of refractive amblyopia in the right 
eye.  She has myopic optic nerve crescents and peripheral 
retinal degeneration consisting of thinning of the retina, 
atrophic holes, and some retinal pigment epithelial clumping, 
which is associated with the myopia and does not affect her 
acuity.  She also has a vitreous detachment, which causes a 
floating "halo" or "hair" that the Veteran has complained 
of.  The examiner determined that this was the consequence of 
aging, which occurs more readily in those with high myopia.  
It does not affect vision.  The examiner found no retinal 
detachment and no evidence of a scar on the cornea.  The 
examiner determined that the repeated episodes of eye 
irritation and dryness were due to the contacts worn by the 
Veteran and were resolved each time she stopped wearing them.  
None of these issues have affected the Veteran's vision. The 
examiner specifically determined that the Veteran has no 
current ocular disability.

High Myopia with Astigmatism

Myopia is the medical term for "nearsightedness."  Parker 
v. Derwinski, 1 Vet. App. 522, 523 (1991).  To the extent 
that the Veteran is shown to have had refractive error during 
service, under 38 C.F.R. § 3.303(c), congenital or 
developmental defects, to include refractive error of the 
eye, as such, are not diseases or injuries within the meaning 
of applicable legislation.  See also 38 C.F.R. § 4.9; Beno v. 
Principi, 3 Vet. App. 439 (1992).  As stated above, in the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9;  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  Therefore the 
Veteran's myopia with astigmatism is not considered a 
disability for VA purposes as it is a refractive error of the 
eyes.

Amblyopia

The Board finds that the Veteran's amblyopia also is not 
considered a disability for VA purposes.  In September 2007, 
the examiner stated that the Veteran had a small amount of 
refractive amblyopia in the right eye.  Again, congenital or 
developmental defects, to include refractive error of the 
eye, as such, are not diseases or injuries within the meaning 
of applicable legislation.  See also 38 C.F.R. §§ 3.303(c), 
4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  The examiner 
specifically described the Veteran's amblyopia as refractive.  
As a refractive error, the amblyopia is not a disability for 
VA purposes.  

Retinal Degeneration

The Veteran's retinal degeneration consists of thinning of 
the retina, atrophic holes, and some retinal pigment 
epithelial clumping.  The examiner stated in November 2007 
that it is associated with the myopia and does not affect her 
visual acuity.  As seen above,  in the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9;  See VAOPGCPREC 82-
90, 55 Fed. Reg. 45711 (1990).  As the Veteran's retinal 
degeneration is directly related to her myopia, it is not 
considered a disability for VA purposes.  

Vitreous Detachment

The Veteran's vitreous detachment causes the "floater" she 
sees in her field of vision.  The examiner in November 2007 
determined that this was the consequence of aging, which 
occurs more readily in those with high myopia.  It does not 
affect the Veteran's vision.  Again, to the extent that the 
Veteran is shown to have had refractive error during service, 
under 38 C.F.R. § 3.303(c), congenital or developmental 
defects, to include refractive error of the eye, as such, are 
not diseases or injuries within the meaning of applicable 
legislation.  See also 38 C.F.R. § 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992).  As the examiner determined that the 
cause of the disability was aging, the vitreous detachment is 
considered a congenital or developmental defect.  It 
therefore is not considered a disability for VA purposes.  



Eye Irritation

The Veteran also complained of eye irritation beginning in 
service in February 1986.  The Veteran again complained of a 
history of eye trouble in May 1994; however in an addendum, 
the examiner stated that the eye trouble consisted of 
mechanically induced keratitis 1986, caused by contact 
lenses.  When she stopped wearing contact lenses, the problem 
corrected with a full recovery and no recurrence.  In spite 
of a complaint by the Veteran to the examiner in December 
2003, the examiner failed to diagnose the Veteran with any 
disability resulting in eye irritation.  The November 2007 
examiner determined that the repeated episodes of eye 
irritation and dryness were due to the contacts worn by the 
Veteran and were resolved each time she stopped wearing them.  
As the Veteran's eye irritation was caused by an external 
physical factor and is easily resolved resulting in no 
lasting disability, the eye irritation is not considered a 
disability for VA purposes.  

Corneal Scar

In October 1993, an examiner first noted that the Veteran had 
a corneal scar on her right eye.  Although the Veteran 
informed the examiner that she had such a diagnosis in 
service, in a December 2003 report, the examiner failed to 
note any current corneal scar.  In addition, in November 2007 
the examiner specifically noted that upon examination no 
corneal scar was present.  As no corneal scar is currently 
seen on examination, the Veteran does not have a current 
disability.  

As seen in the above discussion of all possible eye 
disabilities, the Veteran does not have any current eye 
disability for VA purposes.  Without a current diagnosed 
disability, the claim for service connection is not valid.  
See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is 
certainly competent to testify as to symptoms such as eye 
pain, which are non-medical in nature; however, she is not 
competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

As such, based on the competent evidence of record, the Board 
finds that a preponderance of the evidence is against the 
finding of service connection for an eye disability.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for an eye disability is 
not warranted.  The appeal is denied


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


